Citation Nr: 0626648	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-20 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent 
for generalized psoriasis.

2. Entitlement to a disability rating in excess of 40 percent 
for psoriatic arthritis, active disease, multiple joints.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1954 to October 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision, the RO denied entitlement to an increased rating 
for generalized psoriasis and active psoriatic arthritis 
involving multiple joints.  The veteran perfected an appeal 
of that decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

1.	Increased rating for psoriatic arthritis 

The veteran asserts that he is entitled to a 60 percent 
disability rating because his psoriatic arthritis disability 
is worse than when originally rated.  In support of his 
claim, he relies upon his subjective complaints of constant 
pain, swelling, stiffness, and lack of endurance.  The 
veteran contends that he experiences these symptoms in his 
fingers, right elbow, and lower back.  

The veteran underwent a VA joint examination in January 2004 
to clarify whether his psoriatic arthritis is an active or 
inactive disease process.  The examiner concluded the 
veteran's condition is an active process based upon the 
veteran's complaints of psoriatic arthritis flare-ups twice a 
year.  However, the examiner did not state whether he 
reviewed the veteran's claims file prior to examining the 
veteran and reaching a conclusion.  Further, the examiner did 
not measure range of motion in the veteran's hands, cervical 
and lumbar spine, and right elbow.  Finally, the physician 
did not state whether the veteran has experienced weight loss 
and anemia productive of severe impairment of health.  Thus, 
the medical evidence of record is incomplete, as it fails to 
accurately and fully describe the current manifestations of 
the veteran's psoriatic arthritis disability.  As such, 
competent medical evidence must be developed to determine 
whether the veteran's service-connected psoriatic arthritis 
has increased in severity. 

2.	Increased rating for psoriasis

The veteran asserts that he is entitled to an increased 
disability rating because the symptoms of his psoriasis have 
worsened.  He contends that his psoriasis has spread to his 
cheeks, chest, groin, knees, elbows, and hands.  In addition, 
he claims that psoriatic plaques cause the skin on the joints 
of his fingers to form crusts that crack and bleed.  He 
complains of constant itching and discomfort.  Further, as a 
result of his skin's appearance he contends that he is self-
conscious, which causes him to avoid going to the beach or 
swimming pool.  

In September 1998, the RO denied the benefits sought on 
appeal.  The veteran perfected his appeal and his claim was 
certified to the Board in March 2006.  Subsequent to the 
certification of his appeal, the veteran submitted additional 
evidence in support of his claim.  

The record contains evidence that is potentially relevant to 
the veteran's claim that has not been considered by the RO.  
Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  
38 C.F.R. §§ 19.37, 20.1304(c) (2006).  As the veteran has 
specifically not waived initial RO consideration of this 
evidence, a remand to the RO is necessary.  38 C.F.R. § 19.9 
(2006).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the appeal is 
REMANDED for the following development:

1.  Provide the veteran a VA medical 
examination to determine the severity of 
his psoriatic arthritis disability.  The 
claims file must be made available to and 
be reviewed by the examiner.  The 
examiner should obtain any tests or 
studies deemed necessary for an accurate 
assessment.  The examiner should conduct 
an examination of all involved joints and 
document any limitation of motion, 
including any specific limitation of 
motion due to pain.  The examiner should 
also include an opinion regarding whether 
the veteran has experienced weight loss 
and anemia productive of severe 
impairment to health.  

2.  The RO should readjudicate the claim 
on appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained subsequent to the 
May 2004 supplemental statement of the 
case.  If any benefit sought remains 
denied, the claimant should be provided 
another supplemental statement of the 
case and given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


